Citation Nr: 0522885	
Decision Date: 08/22/05    Archive Date: 09/09/05	

DOCKET NO.  03-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1966 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Boston, Massachusetts, that confirmed and continued a 70 
percent disability rating for the veteran's PTSD.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appeal.

2.  Manifestations of the veteran's PTSD include sadness, 
irritability, hyperarousal, emotional numbing, poor memory 
and concentration, and startle reaction.  The veteran's 
various PTSD symptoms reasonably render him totally impaired 
both socially and occupationally.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the instant appeal.  
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In light of the decision herein, 
the Board finds that any error with regard to the duty to 
assist and duty to notify provisions of the VCAA is harmless 
and results in no prejudice to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Pertinent Law and Regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are described as examples for the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under Section 4.130 is 
not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association; Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The pertinent medical evidence of record includes the report 
of a psychiatric examination accorded the veteran by VA in 
February 2002.  The veteran presented with symptoms 
consistent with PTSD.  He had flashbacks of Vietnam 
experiences, nightmares, emotional numbing, extreme avoidance 
of any interpersonal relationships, and extreme hyperarousal.  
His most significant coping strategy was being reclusive.  He 
was reluctant to leave his home.  He felt alienated and was 
mistrustful of people.  The examiner stated that the veteran 
gave a picture of having great difficulty with impulse 
control and having extremes of verbal and physical anger.  
The veteran had been an employee of the Postal Service since 
1987, but was on "enforced" leave because he threatened to 
kill a supervisor after about 13 years on the job.  The 
veteran stated that all his jobs ended because of fights or 
threats to fight or harm supervisors.  A first marriage ended 
after 11 months because of physical altercations with his 
wife.  He also had physical altercations with the second 
wife, although the marriage had lasted for 26 years.  He 
stated that his wife and sons and grandchildren were afraid 
of him and did not get along with him.  He claimed because 
impulse control was a major concern for him, he basically 
stayed home all day and watched television and listened to 
the radio.  

On examination he was described as fully cooperative.  He was 
properly oriented.  Affect was reactive.  Mood was mildly 
depressed.  He answered questions appropriately and fully 
with the exception of requesting politely that the examiner 
look to past reports for details of his Vietnam experiences.  
Rate and flow of speech were normal.  There was no indication 
of current or past manic episodes.  The veteran described 
difficulty sleeping.  On suggesting that he get onto a 
regular sleep regimen, he declined any offer of help.  He 
described a general distrust and disillusionment with the US 
Government and stated this was one reason he sought 
assistance through the Veteran's Readjustment Counseling 
Service.  The Axis I diagnosis was PTSD.  He was given a 
global assessment of functioning (GAF) score of 50.

The veteran was accorded another psychiatric examination by 
VA in July 2002.  The veteran stated that he was being seen 
at a vet center about once a week and he found this helpful.  
He was also seeing a physician at the Worcester Outpatient 
Clinic.  His current medication was Gabapentin.  He believed 
this helped with his mood swings and irritability.  However, 
he still complained of a great deal of difficulty trusting 
anyone.  The veteran described symptoms similar to those 
given at the time of the examination mentioned above.

On current mental status examination he was described as 
dressed in casual clothes.  He was quiet and intense.  The 
most problematic symptom was his hyperirritability and 
hyperarousal with easy anger and outbreaks of violent 
behavior that had cost him his job at the Post Office and 
isolated him from people.  He spent much time by himself.  
There was a feeling of impending doom that bothered him.  He 
had distinct emotional numbing.  Memory and concentration 
were poor.  He had startle reactions to loud noises.  
Orientation and intellectual functioning were intact.  
Insight and judgment were described as fair.  The diagnosis 
continued to be PTSD.  He was given a GAF score of 45.

Of record are reports of outpatient visits for various 
purposes in 2002 and 2003.  At the time of one such visit in 
June 2003, the veteran was described as less irritable, but 
still worried about a number of things.  He remained 
hypervigilant.  Most of the progress notes pertained to 
medical problems the veteran was experiencing.

Of record is an August 2003 communication from a private 
physician who stated the veteran was under his care for 
treatment of a chronic liver disorder, asthma, and PTSD.

Also of record is a transcript of a personal hearing the 
veteran had at the Boston RO in May 2005 with the undersigned 
traveling Member of the Board.  The veteran testified that he 
essentially kept to himself and had no friends.  (Transcript, 
page 6).

Analysis.

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds that while the 
veteran does not satisfy every criteria listed for the 
assignment of a 100 percent schedular evaluation, with 
resolution of all doubt in the veteran's favor, his service-
connected PTSD more nearly approximates the evaluation of 100 
percent for total social and occupational impairment.  As 
noted above, the veteran's symptoms do not exactly match all 
those enumerated in the rating criteria warranting a 100 
percent rating, but the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms.  Rather, they are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  In this case, the evidence reveals that 
the veteran is essentially totally impaired from an 
occupational standpoint.  Notation has been made of a history 
of difficulty getting along with supervisors.  This became 
such a problem that the veteran had to be let go from his 
longstanding job with the Postal Service.  With regard to 
social impairment, of the veteran it is indicated that he 
essentially remains at home and rarely goes out or associates 
with anyone.  He has tried different types of medication for 
the past several years and is a regular participant in group 
therapy sessions.  Accordingly, the Board finds that the 
various symptoms associated with the veteran's PTSD, such as 
irritability, hyperarousal, social isolation, difficulty 
sleeping, and so forth, have been so incapacitating that the 
assignment of a 100 percent rating for the veteran's PTSD is 
in order.


ORDER

A disability rating of 100 percent is granted for PTSD, 
subject to the laws and regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


